Citation Nr: 9920988	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-37 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey
INTRODUCTION

The veteran served on active duty from July 1958 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 administrative decision of 
the Regional Office and Insurance Center (RO&IC) of the 
Department of Veterans Affairs (VA), which found the veteran 
ineligible for RH insurance on the basis that he did not have 
a service-connected disability.

The record shows that subsequent to the RO&IC's May 1996 
administrative decision, in August 1998, the RO granted the 
veteran a compensable service-connected disability for 
tinnitus.  In this regard, while there is some evidence to 
suggest that the veteran filed an application for RH 
insurance following this decision and that the RO issued a 
decision in this regard, the claims file is devoid of both 
the aforementioned application and rating decision.  In any 
event, as this matter has not been developed for appellate 
review, it is not properly before the Board at this time. 

The record also contains a pending claim for a total rating 
based on individual unemployability.  This claim was filed by 
the veteran in August 1998 and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a June 1995 rating decision, the veteran was granted 
benefits under 38 U.S.C.A. § 1151, at a compensable level, 
for the amputation of the right leg below the knee; this 
decision also granted special monthly compensation for the 
loss of use of one leg under 38 U.S.C.A. § 1114.

2.  The veteran's application for RH insurance was received 
in April 1996.

CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922(a) have not been 
met.  38 U.S.C.A. §§ 1151, 1922 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.101(14) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, the veteran was informed by the RO in 
June 1995 of the grant of service connection, with a 
compensable rating, for amputation of the right leg below the 
knee under 38 U.S.C.A. § 1151.  His April 1996 application 
for RH insurance is based on this grant.

The applicable provision regarding RH insurance is found 
under 38 U.S.C.A. § 1922(a) which provides that:

Any person who is released from active 
military, naval, or air service, under 
other than dishonorable conditions on or 
after April 25, 1951, and is found by the 
Secretary to be suffering from a 
disability or disabilities for which 
compensation would be payable if 10 per 
centum or more in degree and except for 
which such person would be insurable 
according to the standards of good health 
established by the Secretary shall, upon 
application in writing made within two 
years from the date service-connection of 
such disability is determined by the 
Secretary (emphasis added) and payment of 
premiums as provide in this subchapter, 
be granted insurance by the United States 
against the death of such person 
occurring when such insurance is in 
force. 

It is clear from the statutory language above that 
eligibility for RH insurance is based upon the requirement 
that the applicant have a service-connected disability.  

Under the provisions of 38 U.S.C.A. § 1151, where any veteran 
shall have suffered an injury, or any aggravation of an 
injury, as the result of VA hospitalization, medical or 
surgical treatment, and such injury or aggravation results in 
additional disability compensation under chapters 11 and 13 
shall be awarded in the same manner as if such disability or 
death were service-connected.  38 U.S.C.A. § 1151. 

The words "as if such disability...were service-connected" 
are not synonymous with a service-connected disability.  As 
noted in a VA General Counsel Precedent Opinion dated in 
1997, "By specifying that chapter 11 and 13 benefits are to 
be provided 'as if' certain disabilities were service 
connected, section 1151 would appear to exclude treating such 
disabilities 'as if' they were service connected for purposes 
of benefits provided for in any other chapters of title 38, 
or any other law, unless such law clearly provides 
otherwise."" VAOGCPREC 24-97.  The law under 38 U.S.C.A. 
§ 1922(a), which is found in chapter 19, does not provide 
otherwise and, in fact, is clearly premised upon a grant of 
"service connection of such disability."  See Mintz v. 
Brown, 6 Vet. App. 277, 282-283 (1994).

In sum, the clear language of 38 U.S.C.A. §§ 1151 and 192(a) 
precludes the veteran's eligibility for this benefit based on 
the RO's grant of service connection for amputation of the 
right leg below the knee under 38 U.S.C.A. § 1151.  Where the 
law is dispositive of the claim, the Board is bound by the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Consequently, the veteran's appeal must be denied.



ORDER

The veteran is not eligible for Service Disabled Veterans 
Insurance (RH) based on the grant of service connection for 
amputation of the right leg below the knee under 38 U.S.C.A. 
§ 1151 and his appeal is denied. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

